DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
The objections to claims 1-3, 6-14, 16, 20 and 25 have been withdrawn in view of applicant’s amendment.
The rejection to claims 1-3, 6-14, 16, 20 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, have been withdrawn in view of applicant’s amendment.
The rejection to claims 1-3, 6-14, 16, 20 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of applicant’s amendment and the examiner’s amendment in section 8 below.
The rejection to claims 7, 9 and 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph have been withdrawn in view of applicant’s amendment and the examiner’s amendment in section 8 below.
The rejection under 35 U.S.C. 103(a) has been withdrawn in view of applicant’s amendment and remarks (remarks made on pgs. 9-10). 
Claims 1, 20 and 25 (renumbered as 1-3) are allowed.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application has been amended as follows: 
In the Claims
1. (Currently Amended) A method comprising:
(i)    receiving a notification of 

;
instructing, in response to receiving the notification, the user equipment to detach and immediately re-attach to the mobile network;
sending, in response to receiving the notification, a delete session request towards a serving packet data network gateway in a core network;  
selecting, in response to receiving an attach request when the user equipment re-attaches to the mobile network, , wherein the local packet data network gateway is selected based on at least one access point name eligible for a non-mobile mode of operation of the user equipment; and
(ii)     receiving a second notification of 
;
instructing, in response to receiving the second notification, the user equipment to detach and immediately re-attach to the mobile network; 
sending, in response to receiving the second notification, a delete session request towards the local packet data network gateway co-located with the radio access network node;
selecting, in response to receiving an attach request when the user equipment re-attaches to the mobile network and based on the second notification, the servingthe core network for any access point name, except access point names requiring selection of the local packet data network gateway.

2-19 (Cancelled)

20. (Currently Amended) An apparatus comprising: 
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to
(i)    receive a notification of 

;
instruct, in response to receiving the notification, the user equipment to detach and immediately re-attach to the mobile network;
send, in response to receiving the notification, a delete session request towards a serving packet data network gateway in a core network;
select in response to receiving an attach request when the user equipment re-attaches to the mobile network,, wherein the local packet data network gateway is selected based on at least one access point name eligible for a non-mobile mode of operation of the user equipment; and
(ii)    receive a second notification of 

; 
instruct, in response to receiving the second notification, the user equipment to detach and immediately re-attach to the mobile network;
send, in response to receiving the second notification, a delete session request towards the local packet data network gateway col-located with the radio access network node; 
, in response to receiving an attach request when the user equipment re-attaches to the mobile network and based on the second notification, the serving for any access point name, except access point names requiring selection of the local packet data network gateway.

21-24 (Cancelled)

25. (Previously Presented) The apparatus according to claim 20, wherein the apparatus comprises a core network node having control plane functions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements, when viewed as a whole, recited in independent claims 1 and 20.  More specifically, the key features of claim 1 which overcome the prior art of record are the features relating to “receiving a notification of a change in a mobility state of a user equipment in a mobile network, from a moving state wherein the user equipment is moving, to a stationary state wherein the user equipment is not moving for at least a given period of time; instructing, in response to receiving the notification, the user equipment to detach and immediately re-attach to the mobile network” and “selecting, in response to receiving an attach request when the user equipment re-attaches to the mobile network, a local packet data network gateway co-located with a radio access network node serving the user equipment, wherein the local packet data network gateway is selected based on at least one access point name eligible for a non-mobile mode of operation of the user . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476